UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4443


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESSE LEE KESSINGER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cr-00035-1)


Submitted:   October 9, 2014                 Decided:   October 17, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory J. Campbell, CAMPBELL LAW OFFICE, Charleston, West
Virginia, for Appellant.   Candace Haley Bunn, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesse Lee Kessinger appeals the six-month sentence of

imprisonment imposed by the district court after revocation of

his supervised release.          Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), certifying that

there   are    no     meritorious    grounds     for    appeal    but    questioning

whether Kessinger’s sentence is plainly unreasonable.                         Although

notified   of    his    right   to    do   so,    Kessinger      has    not   filed   a

supplemental brief.        We affirm.

              “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                       United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                   “We will affirm a

revocation sentence if it is within the statutory maximum and is

not “‘plainly unreasonable.’”                  Id. (quoting United States v.

Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).                       “In making this

determination, we first consider whether the sentence imposed is

procedurally or substantively unreasonable.”                  Id.      Only if we so

find will “we . . . then decide whether the sentence is plainly

unreasonable.”        Crudup, 461 F.3d at 439.

              Here,     the     district        court     correctly       calculated

Kessinger’s advisory policy statement range and considered the

18 U.S.C. § 3553(a) (2012) factors applicable to sentencing upon

revocation      of    supervised     release.       The    district      court    also

adequately explained the basis for Kessinger’s sentence.                         Thus,

                                           2
we conclude that the district court did not abuse its discretion

in sentencing Kessinger.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We    therefore    affirm         the   district      court’s      judgment

revoking    Kessinger’s     supervised         release      and    the   sentence     the

court     imposed.       This    Court         requires     that     counsel       inform

Kessinger,    in     writing,   of   the       right   to   petition      the   Supreme

Court of the United States for further review.                           If Kessinger

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this Court for leave to withdraw from representation.                        Counsel’s

motion must state that a copy thereof was served on Kessinger.

We   dispense     with   oral   argument        because     the    facts     and   legal

contentions     are    adequately    presented         in   the    materials       before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           3